Citation Nr: 0601678	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-16 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a compensable, disability rating for nasal 
infection with polyps status post-operative rhinoplasty and 
nasal reconstruction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1977.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the RO that, 
in part, denied a disability rating in excess of zero percent 
for service-connected nasal infection with polyps status 
post-operative rhinoplasty and nasal reconstruction.

In an August 2002 rating decision, the RO denied the 
veteran's claims for service connection for loss of the sense 
of smell, loss of the sense of taste, asthma, sinusitis, and 
pneumonia.  The veteran submitted a notice of disagreement 
with that decision, and the RO issued a statement of the case 
(SOC) in April 2003.  As no substantive appeal was received, 
and the issues were not certified as being on appeal, the 
matters are not in appellate status and will not be addressed 
in this decision.  

In January 2003, the veteran testified during a hearing 
before the undersigned at the RO.

In January 2004, the Board remanded the matter on appeal for 
additional development.



FINDING OF FACT

The veteran's nasal infection with polyps status post-
operative rhinoplasty and nasal reconstruction is manifested 
by a 30 percent blockage on each side of the nasal passage.



CONCLUSION OF LAW

The criteria for a compensable disability rating for nasal 
infection with polyps status post-operative rhinoplasty and 
nasal reconstruction are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 
4.97, Diagnostic Code 6522 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the July 2000 SOC, the August 2002 and September 2005 
supplemental SOCs (SSOCs), and the February 2004 letter, the 
RO and VA's Appeals Management Center (AMC) notified the 
veteran of the applicable rating criteria, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of the claim for a disability rating in 
excess of zero percent for nasal infection with polyps status 
post-operative rhinoplasty and nasal reconstruction.  These 
documents serve to provide notice of the information and 
evidence needed to substantiate the claim.  

VA's February 2004 letter notified the veteran of what 
evidence she was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  VA informed her that VA would make 
reasonable efforts to help her get evidence necessary to 
support her claim, particularly, medical records, if she gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter requested that she provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which she was treated, and notified her 
that VA would request such records on her behalf if she 
signed a release authorizing it to request them.  

The February 2004 letter asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession.  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section § 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Her claim was 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  She has also been afforded necessary 
examinations.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Factual Background

Service connection has been established for nasal infection 
with polyps status post-operative rhinoplasty and nasal 
reconstruction, effective November 1977.  An initial, 
noncompensable disability rating was assigned.

Records show that the veteran underwent a VA examination in 
March 1999.  She reported a history of chronic nasal 
congestion, sinus pressure and pain, headaches, recurrent 
sneezing, itchy and watery eyes, and runny nose.  The veteran 
reported that these symptoms began around 1973, following a 
rhinoplasty which was done to correct a deviated septum.  The 
veteran reportedly underwent a revision of the rhinoplasty 
and removal of a nasal polyp in 1992.

On examination, the veteran's face and sinus areas revealed 
no evidence of swelling or inflammation; there was no 
tenderness to palpation.  The nasal septum was midline and 
without deviation or perforation.  The nasal passages 
appeared patent, and the veteran was able to breathe through 
both nasal passages.  There was no evidence of nasal 
drainage, crusting, purulent discharge, or tenderness.  

Regarding nasal obstruction, the examiner indicated that 
there appeared to be, bilaterally, approximately 30 percent 
occlusion.  X-rays taken in March 1999 revealed opacification 
of the right maxillary antrum, consistent with chronic 
sinusitis.  The diagnoses were allergic rhinitis, chronic; 
status-post septoplasty in 1973 with revision in 1992; 
history of decreased sense of smell; and chronic right 
maxillary sinusitis.

Private medical records show that the veteran underwent 
further nasal surgery in November 1999 for a history of 
chronic nasal obstruction and recurrent nasal polyps.  Her 
follow-up visit in January 2000 revealed no evidence of any 
post-operative infection or crusting at the time.

A computed tomography scan in October 2000 revealed a polyp 
or mucous retention cyst, posteriorly, in the right maxillary 
sinus.

The report of a March 2002 VA examination reflects that the 
veteran was usually sick for about five days during periods 
of acute sinusitis, and that she had approximately five 
attacks of acute sinusitis in one year, for which she 
received antibiotics.  The examiner opined that the 
septoplasty (to repair the deviated septum) did not cause the 
veteran's rhinitis or sinusitis, and that the nasal polyps 
were secondary to the rhinitis.

X-rays taken in July 2002 revealed a small polyp in the floor 
of the right maxillary sinus.

In January 2003, the veteran testified that she had blockage 
of her nose, and could only breathe through one side.  The 
veteran also testified that she is almost continuously on 
antibiotics.

Records show that an ear, nose, and throat consultation 
conducted in December 2004 revealed no findings other than 
allergic rhinitis.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's nasal infection with polyps status post-
operative rhinoplasty and nasal reconstruction was initially 
rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic 
Codes 6599-6501 (1996).  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).

In October 1996, VA changed the rating criteria for 
evaluation of diseases of the nose and throat.  The new 
rating criteria eliminated Diagnostic Code 6501, which 
pertained to chronic or atrophic rhinitis, and added a new 
diagnostic code for allergic or vasomotor rhinitis.

Under the new diagnostic code, a 10 percent disability rating 
is warranted for allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side.  A 30 percent disability rating is warranted for 
allergic or vasomotor rhinitis with polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2005).

The March 1999 finding of approximately 30 percent occlusion, 
bilaterally, would not support a compensable disability 
rating under new Diagnostic Code 6522.  

There have been no findings of more extensive obstruction.  
Although recurrent nasal polyps have been noted in the past, 
VA treatment records in July 2003 show a finding of no 
polyps, and in July 2004 of clear nares.  The most recent CT 
scan in December 2004 was described as normal, and a physical 
examination at that time reportedly revealed nothing 
indicative of polyps.  In a claim for increase, the most 
recent evidence is given precedence over past examinations.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The most recent evidence 
is against a finding of polyps.

There have been no findings of granulomatous infection as a 
part of the service connected disability.  Thus, evaluation 
under 38 C.F.R. § 4.97, Diagnostic Code 6524 (2005), for 
granulomatous rhinitis, is not warranted.

Service connection for sinusitis has been denied, thus 
evaluation of the nasal infection with polyps status post-
operative rhinoplasty and nasal reconstruction under the 
general rating formula for sinusitis is precluded.  See 
38 C.F.R. § 4.14 (2005) (the use of manifestations not 
resulting from service connected disease or injury is to be 
avoided); cf. 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 
6512, 6513, 6514 (2005) (providing criteria for evaluating 
sinusitis).  Although the veteran is service connected for a 
nasal infection, the service medical records show that the 
infection was in the tip of the nose.

Additionally, the Board finds that there is no showing that 
the veteran's nasal infection with polyps status post-
operative rhinoplasty and nasal reconstruction has resulted 
in so exceptional or unusual a disability picture, so as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the July 2000 SOC). The veteran has testified that her lost 
time from work is approximately two or three days a month, 
although she has not demonstrated other economic impact from 
the disability.  As such, the veteran's disability has not 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for referral for consideration 
of an extraschedular rating have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

For the foregoing reasons, the Board finds that the evidence 
is against the grant of a compensable rating for the nasal 
infection with polyps status post-operative rhinoplasty and 
nasal reconstruction.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.7, 4.21 (2005).


ORDER

A compensable rating for nasal infection with polyps status 
post-operative rhinoplasty and nasal reconstruction is 
denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


